08/11/2022



                                                                              Case Number: OP 22-0439




          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      OP 22-0439

MAYNARD WHITEMAN,

          Petitioner,
                                                            GRANT OF MOTION TO
     v.                                                       PROCEED WITHOUT
                                                          PAYMENT OF FILING FEE
JASON VALDEZ, Yellowstone County
Correction Center,

          Respondent.

     Motion to proceed without payment of the filing fee in this matter is
  GRANTED.

     DATED:     August l lth, 2022.




                                            BOWEN GREENWOOD
                                            Clerk of the Supreme Court